                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE                      §
ASSOCIATION,                                    §
                                                §
              Plaintiff,                        §
                                                §
      v.                                        §        Case No. 2:18-CV-00366-JRG-RSP
                                                §
WELLS FARGO BANK, N.A.,                         §
                                                §
              Defendant.                        §

                            MEMORANDUM OPINION AND ORDER
        Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) filed a Motion to Exclude and/or

 Strike Expert Testimony Provided by Mr. Calman (the “Motion to Strike Calman”), which is now

 before the Court. (Dkt. No. 83.) After consideration, the Motion to Strike Calman is GRANTED-

 IN-PART. The Motion to Strike Calman is GRANTED as to paragraphs 54–73, 85–133, and

 322–329, and those portions of Mr. Calman’s report are STRICKEN. The Motion to Strike

 Calman is otherwise DENIED.

        Also before the Court is Part II(a) of Wells Fargo’s Motion to Strike Portions of the Conte

 Report (the “Motion to Strike Conte”), which seeks to exclude portions of Dr. Conte’s report that

 incorporate by reference portions of Mr. Calman’s report challenged in the Motion to Strike

 Calman. (Dkt. No. 84 at 2.) After consideration, the Motion to Strike Conte is GRANTED-IN-

 PART. The Motion to Strike Conte is GRANTED to the extent Dr. Conte’s report incorporates

 the stricken paragraphs of Mr. Calman’s report, and such incorporations are likewise STRICKEN.

 Part II(a) of the Motion to Strike Conte is otherwise DENIED.
   I.      DISCUSSION

           a. Mr. Calman’s Apportionment Opinion
        Wells Fargo offers three reasons why Mr. Calman’s apportionment opinions should be

excluded. The Court finds none persuasive.

        Wells Fargo first argues that Mr. Calman’s apportionment theories should be struck

because they directly contradict Plaintiff United Services Automobile Association’s (“USAA”)

30(b)(6) testimony. According to Wells Fargo, Mr. Calman opines that “Wells Fargo does not have

commercially viable non-infringing alternatives to the patents-in-suit,” whereas USAA’s 30(b)(6)

witness admitted that several non-infringing alternatives exist. (Dkt. No. 83 at 3–4.)

        Even if Mr. Calman’s opinions and USAA’s testimony were directly contradictory, as

Wells Fargo contends, this would not be a sufficient basis to exclude Mr. Calman’s testimony. “A

Rule 30(b)(6) deposition is admissible against the party designating the representative but is not

‘binding’ on the entity for which the witness testifies in the sense of preclusion or judicial

admission. . . . Testimony given in a Rule 30(b)(6) deposition is evidence, which, like other

deposition testimony, can be contradicted and used for impeachment purposes.” Crompton

Greaves, Ltd. v. Shippers Stevedoring Co., 776 F. Supp. 2d 375, 392 n.11 (S.D. Tex. 2011); accord

Med. Components, Inc. v. Osiris Med., Inc., 226 F. Supp. 3d 753, 765 n.5 (W.D. Tex. 2016). USAA

is free to elicit testimony from Mr. Calman that contradicts its own prior testimony, and if Wells

Fargo believes the testimony is contradictory, it is free to cross-examine Mr. Calman accordingly.

        Wells Fargo relies upon DAC Surgical Partners P.A. v. United Healthcare Services, Inc.

for the proposition that a party may not later contradict its own 30(b)(6) testimony. No. 4:11-cv-

1355, 2016 WL 7157522, at *3 (S.D. Tex. Dec. 7, 2016). However, DAC addressed a motion to

strike summary judgment evidence and thus relied upon an exception to the general rule—that a

party may contradict its prior testimony—applicable only in the summary judgment context. See

                                                 2
id. at 5. “It is well settled that this court does not allow a party to defeat a motion for summary

judgment using an affidavit that impeaches, without explanation, sworn testimony.” S.W.S.

Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 495 (5th Cir. 1996). This exception is not applicable here.

       Wells Fargo next argues that Mr. Calman has violated the entire market value rule because

“Mr. Calman . . . attributes all of the profit saved from avoided duplicate check deposits to the

Asserted patents.” (Dkt. No. 83 at 3 (emphasis in original).) “[A] patentee may assess damages

based on the entire market value of the accused product only where the patented feature creates

the basis for customer demand or substantially creates the value of the component parts.” Virnetx,

Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1326 (Fed. Cir. 2014) (emphasis in original). But Mr.

Calman does not claim the entire market value of the accused product, which is Wells Fargo’s

Mobile Deposit system. Rather, as Wells Fargo itself states, he claims “the profit saved from

avoided duplicate check deposits.” (Dkt. No. 83 at 3.) The Court is satisfied that Mr. Calman has

done enough “to estimate what portion of the value of [the accused] product is attributable to the

patented technology.” Virnetx, 767 F.3d at 1327. Mr. Calman has not violated the entire market

value rule because he does not claim the entire value of Wells Fargo’s Mobile Deposit system.

       The Court agrees with USAA that “Wells Fargo’s complaint appears to be that, once Mr.

Calman apportioned down to the specific duplicate check-detection technique claimed by the

asserted patents, he attributed all of the value of that feature to the asserted patents.” (Dkt. No. 93

at 3.) Wells Fargo argues that this is inappropriate because other non-infringing alternatives are

available to avoid duplicate check fraud. (Dkt. No. 83 at 4–5; Dkt. No. 103 at 3–4.) This goes to

the weight rather than the admissibility of the evidence.

       Finally, Wells Fargo argues that Mr. Calman’s apportionment opinion improperly relies

upon the “rule of thumb” because he “attributes 25% of non-duplicate, non-on-us MRDC fraud



                                                  3
prevention to the Asserted patents.” (Dkt. No. 83 at 5.) USAA disagrees with Wells Fargo that Mr.

Calman “fails to provide any analytical support—or any justification whatsoever—for this 25%

factor.” Rather, USAA argues, Mr. Calman analyzed data and Wells Fargo’s corporate testimony

related to other non-fraud, non-on-us avenues of loss prevention and found that each relied heavily,

if not entirely, on the Asserted patents. (Dkt. No. 94 at 4–5; see also Dkt. No. 94-2 ¶ 425.)

Accordingly, Mr. Calman “conservatively estimate[d] that at least a further 25%, and likely more,

of the ‘other losses’ category is attributable to the patented inventions.” (Dkt. No. 94-2 ¶ 425.)

       The Federal Circuit has held that “[e]vidence relying on the 25 percent rule of thumb is . . .

inadmissible under Daubert and the Federal Rules of Evidence, because it fails to tie a reasonable

royalty base to the facts of the case at issue.” Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292,

1315 (Fed. Cir. 2011). It has not held that any apportionment of 25% necessarily violates this rule

or even that there should be such a presumption. Rather, it reiterated the general rule that “the

patentee must ‘sufficiently [tie the expert testimony on damages] to the facts of the case.” Id.

(alteration in original) (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 591 (1993)).

The Court finds that Mr. Calman has sufficiently tied his analysis to the facts of this case and thus

has not improperly relied upon the 25 percent rule of thumb.

           b. Mr. Calman’s Narrative Account
       Wells Fargo asks the Court to strike paragraphs 54–156 of Mr. Calman’s report, arguing

that these paragraphs “do nothing other than parrot facts from the documents and witnesses”

without adding any expert analysis. (Dkt. No. 83 at 6–7.) Expert testimony is permissible only

where “the expert’s scientific, technical, or other specialized knowledge will help the trier of fact

to understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702(a). Expert testimony

that does not meet this requirement should be excluded.



                                                 4
        The Court finds that the majority of this portion of Mr. Calman’s report contains no expert

analysis that would “help the trier of fact to understand the evidence or to determine a fact in issue”

and thus should be excluded as expert testimony. Id. Specifically, paragraphs 54–73 and 85–133

recite the background of the check industry, the development of digital check imaging, USAA’s

history of developing check imaging technology, and USAA’s interactions with Mitek, largely

through the summation of various documents and testimony. These paragraphs do not employ Mr.

Calman’s expertise to help the jury understand facts or issues beyond a lay person’s understanding.

As paragraphs 54–73 and 85–133 do not contain expert opinions useful to the jury, the Court finds

that they should be and are STRICKEN. This does not preclude Mr. Calman from providing

factual testimony regarding the topics covered in these paragraphs to the extent such testimony is

within Mr. Calman’s personal knowledge as a fact witness.

        By contrast, the Court finds that paragraphs 74–84 and 134–156 do provide expert analysis

that is helpful to the jury to understand the evidence and determine factual issues. These paragraphs

draw upon Mr. Calman’s technical knowledge and expertise to explain how digital check imaging

is challenging, how the inventions disclosed in the patents-in-suit function, and how they are an

improvement over the prior art. These opinions will be helpful to the jury in understanding the

relevant technology and determining issues related to infringement, invalidity, and damages.

Accordingly, the Court finds that paragraphs 74–84 and 134–156 constitute appropriate expert

opinions. 1




1
  The Court does not decide whether any documentary evidence or testimony upon which Mr.
Calman relies is appropriate to present to the jury. Such “facts or data . . . need not be admissible
for the opinion to be admitted.” Fed. R. Evid. 703. The parties are free to raise any evidentiary
objections to these facts and data in the appropriate manner.
                                                  5
            c. Mr. Calman’s Willfulness Opinion
        Wells Fargo argues that Mr. Calman’s willfulness opinion contained in paragraphs 322–

329 of his report should be stricken because these paragraphs “simply rehash[] other evidences”

without any expert “analysis or interpretation of this evidence.” Mr. Calman’s willfulness opinion

is similar to the opinion he offered in paragraphs 359–365 of his opening report in a related case

between the parties tried earlier this year. United Servs. Auto. Ass’n v. Wells Fargo Bank, N.A.,

No. 2:18-cv-245-JRG (E.D. Tex.) (the “-245 Case”). There, Chief Judge Gilstrap found that the

opinion should be excluded because it was simply a presentment of evidence and an assertion,

without expert analysis, that it was evidence of willfulness. (-245 Case, Dkt. No. 263 at 43:2–7

(“[W]hat he’s doing . . . , to me, is [saying, ‘H]ere’s evidence, here’s evidence, here’s evidence.

Boom, . . . that means it’s willfulness.[’] I’m not seeing any analysis other than just the presentation

of the underlying evidence.”); id. at 48:3–5.) Here, the Court likewise finds that Mr. Calman simply

presents purported evidence of willfulness without offering any expert analysis that “will help the

trier of fact understand the evidence.” Fed. R. Evid. 702. Accordingly, paragraphs 322–329 are

STRICKEN.

            d. Mr. Calman’s Infringement Opinions
        Wells Fargo argues that Mr. Calman’s infringement opinions contained in paragraph 170–

321 of his report should be stricken because, Wells Fargo argues, he has simply adopted Dr.

Conte’s opinions without doing his own independent analysis. (Dkt. No. 83 at 8.) To the contrary,

in paragraph 170 of his report, Mr. Calman offers a detailed description of the documentation he

reviewed and the steps he took to independently arrive at his opinions in paragraphs 171–320.

(Dkt. No. 93-2 ¶ 170.) These paragraphs are Mr. Calman’s own opinions, not verbatim

reproductions of Dr. Conte’s opinions.




                                                   6
        It is true that in paragraph 321, Mr. Calman simply incorporates by reference “the [element-

by-element] analysis in Dr. Conte’s report, which I have attached as Appendix A to my Report.”

(Id. ¶ 321.) While this is essentially a verbatim recitation of Dr. Conte’s report, “lack of originality

is not dispositive. The crucial issue is whether [Mr. Calman] independently evaluated or verified

the opinions upon which he relies.” Hunt v. McNeil Consumer Healthcare, 297 F.R.D. 268, 275

(E.D. La. 2014). Mr. Calman states that he has by “examin[ing] the source code for the accused

products.” (Dkt. No. 93-2 ¶ 321.) Wells Fargo has offered no evidence to suggest that Mr. Calman

is being untruthful. Accordingly, the Court finds that Mr. Calman’s infringement opinions

contained in paragraphs 170–321 are appropriate. (Cf. -245 Case, Dkt. 263 at 64:12–14 (“I do not

think that [Mr. Calman] is simply parroting . . . Dr. Conte. I’m persuaded there’s enough

independent review and investigation by [Mr.] Calman to deny the motion to strike it on a Daubert

basis.”).)

             e. Irrelevant and Prejudicial Information
        Wells Fargo asks the Court to exclude portions of Mr. Calman’s report because they are

irrelevant and would be prejudicial to place before the jury. (Dkt. No. 83 at 8–10.) As an initial

matter, the Court notes that it is often difficult to draw the line between issues that are properly the

subject of a motion to strike and those that are more properly raised as a motion in limine. “An

expert may base an opinion on facts or data in the case . . . [i]f experts in the particular field would

reasonably rely on those kinds of facts or data in forming an opinion.” Fed. R. Evid. 703. These

underlying facts or data “need not be admissible for the opinion to be admitted.” Id. Accordingly,

motions to strike an expert’s opinion should relate to facts or data upon which “experts in the

particular field would [not] reasonably rely.” Arguments that the underlying facts and data should

not be presented to a jury despite being otherwise reliable are more properly the subject of a motion

in limine.

                                                   7
       Wells Fargo asks the Court to strike references in Mr. Calman’s report to (1) the Patent

Trial and Appeal Board (“PTAB”) and Wells Fargo’s Covered Business Method (“CBM”)

petitions; (2) patents not asserted in this case; and (3) the prior litigation between USAA and Mitek.

(Dkt. No. 83 at 8–9.) Wells Fargo offers no argument that these facts and data are not of the type

“experts in the particular field would reasonably rely.” Accordingly, Wells Fargo’s motion to strike

on these grounds is DENIED.

       The Court has considered any motions in limine to preclude the presentment of these

underlying facts and data to the jury at the pretrial conference.

           f. Comparison between the Accused Instrumentality and USAA’s commercial
              embodiment.
       Wells Fargo asks the Court to strike Mr. Calman’s comparisons between Wells Fargo’s

Mobile Deposit system and USAA’s Deposit@Mobile, which Wells Fargo states is a commercial

embodiment of the Asserted patents. 2 (Dkt. No. 83 at 10–11.) Wells Fargo asserts that “[i]t is legal

error to compare the accused product to the patentee’s commercial embodiment for purposes of

analyzing infringement.” (Dkt. No. 83 at 10 (citing Zenith Labs., Inc. v. Bristol-Myers Squibb Co.,

19 F.3d 1418, 1423 (Fed. Cir. 1994).) This may be true for purposes of infringement. However, as

USAA correctly points out, comparisons between the accused product and commercial

embodiments are relevant to other issues, such as obviousness and willfulness. The Federal Circuit

has held that “evidence of copying is relevant to an obviousness determination.” Akamai Techs.,

Inc. v. Cable & Wireless Internet Servs., Inc., 344 F.3d 1186, 1196 (Fed. Cir. 2003). Additionally,


2
  Wells Fargo expressly asks the Court to strike paragraphs 129 and 348–355 of Mr. Calman’s
report in addition to Exhibits P and Q. (Dkt. No. 83 at 11.) However, Wells Fargo cites to
paragraphs 127 and 313–320 during its argument. (Id.) The Court believes reference to paragraphs
129 and 348–355 is an inadvertent reference to Wells Fargo’s prior motion to strike Mr. Calman’s
report in the -245 Case. (See -245 Case, Dkt. 294 at 2 (“This motion is DENIED as to paragraphs
129, 348–355 . . . .”).) The Court interprets the instant motion as one to strike paragraphs 127 and
313–320.
                                                  8
“whether the infringer deliberately copied the ideas or design of another” is the first Read factor

in determining willfulness. Read Corp. v. Portec, Inc., 970 F.2d 816, 827 (Fed. Cir. 1992). “Access

to the patented product combined with substantial similarity to the patented product” is relevant

evidence of copying. Wyers v. Master Lock Co., 616 F.3d 1231, 1246 (Fed. Cir. 2010).

Accordingly, Mr. Calman’s opinion that “Wells Fargo’s Mobile Deposit system is strikingly

similar to USAA’s Deposit@Mobile system” is appropriate and relevant to issues in this case

beyond the issue of infringement. (Dkt. No. 315.) Accordingly, its blanket exclusion pursuant to a

motion to strike is inappropriate.

            g. The Motion to Strike Conte
         Wells Fargo also seeks to exclude from Dr. Conte’s report his incorporation by reference

of challenged portions of Mr. Calman’s report. (Dkt. No. 84 at 2.) To the extent Dr. Conte

incorporates by reference portions of Mr. Calman’s report that have been excluded, such

incorporations are likewise STRICKEN from Dr. Conte’s report.

   II.      CONCLUSION

         Wells Fargo’s Motion to Strike Calman (Dkt. No. 83) is GRANTED-IN-PART. The

Motion to Strike Calman is GRANTED as to paragraphs 54–73, 85–133, and 322–329, and such

paragraphs are STRICKEN. The Motion to Strike Calman is otherwise DENIED.

         Part II(a) of Wells Fargo’s Motion to Strike Conte (Dkt. No. 84) is likewise GRANTED-

IN-PART. The Motion to Strike Conte is GRANTED to the extent Dr. Conte’s report incorporates

by reference paragraphs 54–73, 85–133, and 322–329 of Mr. Calman’s report, and such

incorporations are STRICKEN. Part II(a) of the Motion to Strike Conte is otherwise DENIED.




                                                9
SIGNED this 3rd day of January, 2012.
SIGNED this 17th day of December, 2019.




                                        ____________________________________
                                        ROY S. PAYNE
                                        UNITED STATES MAGISTRATE JUDGE




                                   10
